UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   March 7, 2006

                                      Before

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 03-3200

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 02-CR-1251
BENICIO RINCON-ALONZO,
    Defendant-Appellant.                     Elaine E. Bucklo,
                                             Judge.

                                     ORDER

       Benicio Rincon-Alonzo’s appointed counsel moved to withdraw under Anders
v. California, 386 U.S. 738 (1967), arguing that he could not discern a nonfrivolous
basis for the appeal. We held that we could not determine whether Rincon-Alonzo,
who was sentenced before the Supreme Court decided United States v. Booker, 125
S.Ct. 738 (2005), had a valid basis for appeal without knowing whether the district
court would have given him the same sentence if it had known the guidelines were
merely advisory. Accordingly, we kept the motion to withdraw under advisement
and ordered a limited remand so that the district court could resolve the
uncertainty. See United States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005).

      The district court has now responded, and informs us that it would have
given Rincon-Alonzo the same sentence. We informed counsel that he would have
No. 03-3200                                                                   Page 2

seven days after the district court’s response to submit any further argument
concerning his motion to withdraw, and after the district court issued its response
we invited Rincon-Alonzo and the government to file any arguments they might
have regarding the disposition of the appeal. No party has responded.

       Because the district court would have given Rincon-Alonzo the same sentence
had it understood the guidelines to be advisory, his sentence was not in error and
he has no nonfrivolous basis for an appeal. Accordingly, we now take up counsel’s
motion to withdraw, GRANT the motion and DISMISS this appeal.